PER CURIAM.
Gerald Hawkins appeals the district court’s order dismissing his employment discrimination action on summary judgment. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hawkins v. Johns Hopkins Club, No. CA-01-737-L (D.Md. Feb. 26, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.